■GATES, P. J.
 Armed with a search warrant, peace officers went to the home of defendant and under a trapdoor found a case of beer and a boiler partly filled with beer bottles on ice, which upon analysis contained 9 per cent, alcohol. The defendant was charged and convicted of the unlawful transportation of intoxicating liquor. He appeals from the judgment and an order denying new trial.
Without objection, one of the officers testified (referring to defendant) :
“He said he did not make any beer; that he bought it and brought it home. He told me on a trip to Kennebec that he never made beer; that he 'bought this and took it home.”
*365No other evidence was offered tending to show transportation. No motion was made by defendant to strike out the above' testimony. Appellant’s argument is chiefly addressed -to the proposition that evidence of admissions made by defendant was not admissible until the corpus delicti had been proven. If objection had been made to' the introduction of the above evidence, or if there had been a motion to strike it out, we would feel bound to consider the point urged. As it is, we do not. Transportation by defendant being thus shown, there is naught else in the record which merits consideration.
The judgment and order appealed from are affirmed.